Kellogg, J. (dissenting):
Wilcox did not deny that he made the utterances charged against him. They were clearly proven, and he stated before the committee: “What I have said of the Supreme Council I fully and freely admit. I retract nothing and make no apologies for any word I have ever uttered regarding them.” The language used in the publication clearly justifies his conviction, and no other result was possible upon any fair consideration of the case. The committee was not to try the truth of the charges made by the accused member, but was to determine whether he uttered them. He was guilty of á breach of the laws of the order, and liable to expulsion without regard to the falsity or truth of the statements made. The committee was charged with the duty of determining whether a brother had or had not made the utterances, and it cannot be suggested how they were interested in determining that Wilcox made the utterances if he did not. The good name and welfare of the order would be promoted by having it determined that the utterances were not made by a brother. The justice of the conviction cannot he questioned; the only question raised is that the committee were without jurisdiction to try him because *302the utterances, if made, referred to them and their associates. The committee had no disqualifying interest against the. accused.
By the laws of the order, in a case of this kind, the charges are preferred by the supreme council itself, if in session, otherwise by the supreme regent, and are preferred in the- name of the council, and are to be tried by a committee appointed by the council or by the regent preferring the charges, which committee, “ if practicable, ” shall be members of the grand or supreme council: Certain members^ by the laws of the order, are declared disqualified to act on such committees. It is fairly inferable that those not so declared disqualified may serve. The plaintiff, with equal force, might raise objection to the qualification of the grand council or the supreme regent to appoint the committee, as the utterances related to them. Any member might accuse all of the other members, or the order itself, of the gravest crimes, and he could not be removed. The laws of the order would break down if given that construction. The wisdom of the laws of the order are not in question; the .only question is as to their meaning.
The charges grew out of the action of the supreme council' in increasing the dues or assessments of members; it was a question that was of interest to every member of the order. Evidently every member was financially interested in the question.- We may assume that the interest of any member would be sufficient to disqualify him as a juror upon a trial in a court of justice where that question was involved. The laws of the order ignore that.rule, and even require that the counsel of the accused must be á member of the order. Eveiy member of the order is interested in it, in its good name and' in the maintenance of its discipline. But every person accused of injuring the order, its good name, or violating its discipline, must be tried before members of the order. The members are not interested in condemning the accused; they are only interested in maintaining discipline, and the question to be tried is whether the accused has violated the fraternal laws. The members are not interested for or against the accused, but in the common welfare, and the laws contemplate that the mem- ' hers themselves are the proper persons to determine whether á *303brother has violated the laws to such an extent that he thereby becomes unworthy of continuing that relation.
We need not say that it would be proper, if the slander related to three men only, that' those three men should be selected as the triers. But here the slander is uttered against all the members of the body which would naturally be triers, and was a question affecting the existence and stability of the order itself and interested all. It cannot be said as matter of law that the committee had no jurisdiction to hear the case. The accused had the trial contemplated by the laws of the order, and appealed under such laws to the highest authority in the order and was expelled by virtue of the laws of the order.
In Moore v. National Council of Knights & Ladies of Security (65 Fans. 452) a similar prohibition existed against the issuing of circulars relating to the society, or abusing its officers, it being provided that a party violating the rule might be suspended at the discretion of the national council or executive committee. The accused charged the national officers, in general language, with various offenses, and insisted that the executive committee could not try him because they were interested, as they were the parties attacked. The court held the member properly suspended by the executive committee, saying: “We think the executive committee had a clear right to inquire into these unauthorized proceedings. It was not investigating the truth or falsity of the charges made by the plaintiff in error. Their truth was not a justification for him. If he desired an investigation he should have followed the law, not nullified it.”
In answer to the suggestion that the member had a property right of which he was being deprived, the court said: “ The right to be free from discipline is not, however, a property right, and discipline may proceed to the point of suspension or expulsion from the order, even though such disciplinary measures result in the forfeiture of the rights of the expelled member. Beyond this, due proceedings, based upon proper by-laws of a voluntary association, constitute due process of law as to members of such an association.”
That case seems to be a direct authority upon the questions involved here. Furthermore, this is not a proceeding to *304review the judgment removing* the member, but is a proceeding alleging that the removal itself was void. The proceeding having been taken according to the letter and the spirit of the laws of the order, the determination is binding until it is set aside by direct attack. It cannot be disregarded and destroyed by this collateral attack. I favor an affirmance.
Order reversed, with costs, and verdict of the jury reinstated.